 

SECURITY AGREEMENT

 

This Security Agreement, dated as of July 29, 2016 (the “Agreement”) is made by
and among VPR Brands, L.P., a limited partnership duly organized and validly
existing under the laws of Delaware (the “Company”), and Vapor Corp., a
corporation duly organized and validly existing under the laws of Delaware
(“Secured Party”).

 

WHEREAS, the Company and the Secured Party entered into an Asset Purchase
Agreement on July 29, 2016 (the “Purchase Agreement”), which includes the terms
and conditions pursuant to which the Secured Party would provide approximately
[$870,000.00] to the Company in exchange for certain assets of the Company and
other consideration; and

 

WHEREAS, the Company has executed and delivered a Secured Promissory Note and an
Acquisition Note, both of even date herewith (the “Notes”) substantially in the
forms attached hereto as Composite Exhibit A that grants a first priority
security interest in all assets of the Company to Secured Party.

 

NOW THEREFORE, in order to induce the Secured Party to enter into the Notes, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company has agreed to pledge and grant a security
interest in the Collateral as security for the Secured Obligations. Accordingly,
the parties hereto agree as follows:

 

Section 1. Definitions. Each capitalized term used herein and not otherwise
defined shall have the meaning assigned to such term in the Notes or the
Purchase Agreement. In addition, as used herein:

 

“Accounts” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Business” shall mean the businesses from time to time, now or hereafter,
conducted by the Company and its Subsidiaries, when formed.

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Copyright Collateral” shall mean all Copyrights, whether now owned or hereafter
acquired by the Company that are associated with the Business.

 

“Copyrights” shall mean all copyrights, copyright registrations, and
applications for copyright registrations, including, without limitation, all
renewals and extensions thereof, the right to recover for all past, present and
future infringements thereof, and all other rights of any kind whatsoever
accruing thereunder or pertaining thereto.

 

“Documents” shall have the meaning ascribed thereto in Section 3(g) hereof.

 

“Equipment” shall have the meaning ascribed thereto in Section 3(e) hereof.

 

“Event of Default” shall have the meaning ascribed thereto in Section 3 of the
Notes.

 

“Excluded Collateral” shall mean the assets of the Company which secure the
Permitted Indebtedness and the assets listed on Annex 1 hereto.

 

“Instruments” shall have the meaning ascribed thereto in Section 3(b) hereof.

 

 1Security Agreement

 

 

“Intellectual Property” shall mean, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets used or useful in the Business; (b) all licenses or user or other
agreements granted to the Company with respect to any of the foregoing, in each
case whether now or hereafter owned or used including, without limitation, the
licenses or other agreements with respect to the Copyright Collateral, the
Patent Collateral or the Trademark Collateral; (c) all customer lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, recorded knowledge, surveys, manuals, materials standards, processing
standards, catalogs, computer and automatic machinery software and programs, and
the like pertaining to the operation by the Company of the Business; (d) all
sales data and other information relating to sales now or hereafter collected
and/or maintained by the Company that pertain to the Business; (e) all
accounting information which pertains to the Business and all media in which or
on which any of the information or knowledge or data or records which pertain to
the Business may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data; (f) all
licenses, consents, permits, variances, certifications and approvals of
governmental agencies now or hereafter held by the Company pertaining to the
operation by the Company and its Subsidiaries of the Business; and (g) all
causes of action, claims and warranties now or hereafter owned or acquired by
the Company in respect of any of the items listed above.

 

“Inventory” shall have the meaning ascribed thereto in Section 3(c) hereof.

 

“Notes” shall mean that certain Secured Promissory Note and that certain
Acquisition Note, both of even date herewith, executed and delivered by the
Company to Secured Party, substantially in the forms attached hereto as
Composite Exhibit A that grants a first priority security interest in all assets
of the Company to Secured Party.

 

“Patent Collateral” shall mean all Patents and pending Patents, whether now
owned or hereafter acquired by the Company that are associated with the
Business.

 

“Patents” shall mean all patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein
together with the reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past or future infringements thereof, the
right to sue for past, present and future infringements thereof, and all rights
corresponding thereto throughout the world.

 

“Permitted Indebtedness” shall mean the Company’s existing secured indebtedness,
liabilities and obligations as disclosed on Annex 4 hereto, any future
capitalized leases, purchase money indebtedness or other indebtedness of the
Company permitted under the Purchase Agreement and the Notes, including, but not
limited to, Permitted Indebtedness (as defined under the Notes).

 

“Permitted Liens” shall mean (i) the Company’s existing liens as disclosed Annex
5 hereto, (ii) the security interests created by this Agreement, (iii) liens of
local or state authorities for franchise, real estate or other like taxes, (iv)
statutory liens of landlords and liens of carriers, warehousemen, bailees,
mechanics, materialmen and other like liens imposed by law, created in the
ordinary course of business and for amounts which are not more than 60 days past
due, (v) liens for taxes which are not yet due and payable or are being
contested in good faith and by appropriate proceedings, (vi) liens which do not
materially affect the value of the Company’s property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries, and (vii) liens pursuant to purchase money
indebtedness that is associated with new equipment purchases, including, but not
limited to, Permitted Liens (as defined under the Notes).

 

 2Security Agreement

 

 

“Secured Obligations” shall mean, collectively, the principal of and interest on
the Notes issued or issuable (as applicable) by the Company and held by the
Secured Party, and all other amounts from time to time owing to the Secured
Party by the Company.

 

“Secured Party” shall mean Vapor Corp., its successors and assigns.

 

“Subsidiary” or “Subsidiaries” of the Company shall mean any entity whose equity
interests are owned entirely by the Company.

 

“Trademark Collateral” shall mean all Trademarks, whether now owned or hereafter
acquired by the Company that are associated with the Business. Notwithstanding
the foregoing, the Trademark Collateral does not and shall not include any
Trademark which would be rendered invalid, abandoned, void or unenforceable by
reason of its being included as part of the Trademark Collateral.

 

“Trademarks” shall mean all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including, without limitation, all renewals of
trademark and service mark registrations, all rights corresponding thereto
throughout the world, the right to recover for all past, present and future
infringements thereof, all other rights of any kind whatsoever accruing
thereunder or pertaining thereto, together, in each case, with the product lines
and goodwill of the business connected with the use of, and symbolized by, each
such trade name, trademark and service mark.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
the State of Florida from time to time.

 

Section 2. Representations and Warranties of the Company. The Company represents
and warrants to the Secured Party that:

 

  a. the Company is the sole beneficial owner of the Collateral and no lien
exists or will exist upon any Collateral at any time, except for Permitted Liens
and the pledge and security interest in favor of the Secured Party created or
provided for herein, which pledge and security interest constitutes a first
priority perfected pledge and security interest in and to all of the Collateral;
        b. Except as set forth on Annex 2, the Company owns and possesses the
right to use, and has done nothing to authorize or enable any other person to
use, all of its Copyrights, Patents and Trademarks, and all registrations of its
material Copyrights, Patents and Trademarks are valid and in full force and
effect. Except as may be set forth in Annex 2 and except for Permitted Liens,
the Company owns and possesses the right to use all material Copyrights, Patents
and Trademarks, necessary for the operation of the Business;         c. to the
Company’s knowledge, (i) except as set forth in Annex 2 hereto, there is no
violation by others of any right of the Company with respect to any material
Copyrights, Patents or Trademarks, respectively, and (ii) the Company is not, in
connection with the Business, infringing in any respect upon any Copyrights,
Patents or Trademarks of any other person; and no proceedings have been
instituted or are pending against the Company or, to the Company’s knowledge,
threatened, and no claim against the Company has been received by the Company,
alleging any such violation, except as may be set forth in said Annex 2, and
except, in each case for matters which singly or in the aggregate could not
reasonably be expected to have a material adverse effect upon the Company or the
Collateral in the aggregate;

 

 3Security Agreement

 

 

  d. the Company does not own any material Trademarks registered in the United
States of America to which the second sentence of the definition of Trademark
Collateral applies; and         e. Except in connection with Permitted
Indebtedness and Permitted Liens, the Company has not and will not issue
indebtedness which is secured by the Collateral to any third parties other than
the Secured Party without the prior written approval of the Secured Party.

 

Section 3. Collateral. As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, the Company hereby pledges, grants, assigns, hypothecates
and transfers the Secured Party as hereinafter provided, a security interest in
and lien upon all of the Company’s personal property and fixture property and
other assets, whether now owned or hereafter acquired by or arising in favor of
the Company, and all of the Company’s right, title and interest therein, whether
now existing or hereafter coming into existence, and regardless of where
located, except for the Excluded Collateral (all of the foregoing except the
Excluded Collateral being collectively referred to herein as “Collateral”),
including but not limited to the following types and items of property:

 

  a. all goods;         b. all accounts, general intangibles and payment
intangibles (each as defined in the Uniform Commercial Code), including (but not
limited to) all moneys due and to become due to the Company in respect of any
loans or advances for the purchase price of Inventory or Equipment or other
goods sold or leased or for services rendered, all moneys due and to become due
to the Company under any guarantee (including a letter of credit) of the
purchase price of Inventory or Equipment sold by the Company and all tax refunds
(such accounts, general intangibles and moneys due and to become due being
herein called collectively “Accounts”);         c. all instruments, all chattel
paper, and all letters of credit (each as defined in the Uniform Commercial
Code), including but not limited to those evidencing, representing, arising from
or existing in respect of, relating to, securing or otherwise supporting the
payment of, any of the Accounts, and including (but not limited to) promissory
notes, drafts, bills of exchange and trade acceptances (herein collectively
called “Instruments”);         d. all inventory (as defined in the Uniform
Commercial Code) and all goods obtained by the Company in exchange for such
inventory (herein collectively called “Inventory”);         e. all Intellectual
Property and all other accounts or general intangibles of the Company not
constituting Intellectual Property or Accounts;         f. all equipment (as
defined in the Uniform Commercial Code) (herein collectively called
“Equipment”);      

 4Security Agreement

 

 

  g. each contract and other agreement of the Company relating to the sale or
other disposition of Inventory or Equipment;         h. all documents of title
(as defined in the Uniform Commercial Code) and other receipts of the Company
covering, evidencing or representing Inventory or Equipment (herein collectively
called “Documents”);         i. All deposit accounts;         j. All securities
and other investment property;         k. all rights, claims and benefits of the
Company against any person arising out of, relating to or in connection with
Inventory or Equipment purchased by the Company, including, without limitation,
any such rights, claims or benefits against any person storing or transporting
such Inventory or Equipment; and         l. all other tangible or intangible
property of the Company, including, without limitation, all proceeds, products
and accessions of and to any of the property of the Company described in Clauses
(a) through (k) above in this Section 3 (including, without limitation, any
proceeds of insurance thereon), and, to the extent related to any property
described in said Clauses or such proceeds, products and accessions, all books,
correspondence, credit files, records, invoices and other papers, including
without limitation all tapes, cards, computer runs and other papers and
documents in the possession or under the control of the Company or any computer
bureau or service company from time to time acting for the Company.

 

Section 4. Further Assurances; Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof, the Company hereby
agrees with the Secured Party as follows:

 

4.01 Delivery and Other Perfection. The Company shall:

 

  a. give, execute, deliver, file and record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary (in the
reasonable judgment of the Secured Party) to create, preserve, perfect or
validate any security interest granted pursuant hereto or to enable the Secured
Party to exercise and enforce its rights hereunder with respect to such security
interest, including, without limitation, causing any or all of the stock
collateral to be transferred of record into the name of the Secured Party or its
nominee provided that notices to account debtors in respect of any Accounts or
Instruments shall be subject to the provisions of Section 4.08 below;         b.
keep accurate books and records relating to the Collateral, and stamp or
otherwise mark such books and records in such manner as the Secured Party may
reasonably require in order to reflect the security interests granted by this
Agreement;         c. furnish to the Secured Party from time to time (no more
frequently than annually, unless an Event of Default shall have occurred and
shall be continuing,) statements and schedules further identifying and
describing the Copyright Collateral, the Patent Collateral and the Trademark
Collateral, respectively, and such other reports in connection with the
Copyright Collateral, the Patent Collateral and the Trademark Collateral, as the
Secured Party may reasonably request, all in reasonable detail;      

 5Security Agreement

 

 

  d. permit representatives of the Secured Party, upon reasonable notice, at any
time during normal business hours to inspect and make abstracts from its books
and records pertaining to the Collateral, and permit representatives of the
Secured Party to be present at the Company’s place of business to receive copies
of all communications and remittances relating to the Collateral, and forward
copies of any notices or communications by the Company with respect to the
Collateral, all in such manner as the Secured Party may reasonably require; and
        e. upon the occurrence and during the continuance of any Event of
Default, upon request of the Secured Party, promptly notify each account debtor
in respect of any Accounts or Instruments that such Collateral has been assigned
to the Secured Party hereunder, and that any payments due or to beco

me due in respect of such Collateral are to be made directly to the Secured
Party.

 

4.02 Other Financing Statements and Liens. Except with respect to Permitted
Indebtedness, Permitted Liens or as otherwise permitted under the Notes, without
the prior written consent of the Secured Party, the Company shall not file or
suffer to be on file, or authorize or permit to be filed or to be on file, in
any jurisdiction, any financing statement or like instrument with respect to the
Collateral in which the Secured Party is not named as the sole secured party for
the benefit of the Secured Party.

 

4.03 Special Provisions Relating to Certain Collateral.

 

a.Intellectual Property.

 

  (1) For the purpose of enabling the Secured Party to exercise rights and
remedies under Section 4.04 hereof at such time as the Secured Party shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, the Company hereby grants to the Secured Party, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to the Company) to use, assign, license or
sublicense any of the Intellectual Property (other than the Trademark Collateral
or goodwill associated therewith) now owned or hereafter acquired by the
Company, wherever the same may be located, including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer programs used for the compilation or printout thereof.      
  (2) Notwithstanding anything contained herein to the contrary, so long as no
Event of Default shall have occurred and shall be continuing, the Company will
be permitted to exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of the business of the Company. In furtherance of the
foregoing, unless an Event of Default shall have occurred and is continuing, the
Secured Party shall from time to time, upon the request of the Company, execute
and deliver any instruments, certificates or other documents, in the form so
requested, which the Company shall have certified are appropriate (in its
judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to Clause (1) immediately above
as to any specific Intellectual Property). Further, upon the payment in full of
all of the Secured Obligations or earlier expiration of this Agreement or
release of the Collateral, the Secured Party shall grant back to the Company the
license granted pursuant to Clause (1) immediately above. The exercise of rights
and remedies under Section 4.04 hereof by the Secured Party shall not terminate
the rights of the holders of any licenses or sublicenses theretofore granted by
the Company in accordance with the first sentence of this Clause (2).

 

 6Security Agreement

 

 

4.04 Events of Default, etc. During the period during which an Event of Default
shall have occurred and be continuing:

 

  a. the Company shall, at the request of the Secured Party, assemble the
Collateral owned by it at such place or places, reasonably convenient to both
the Secured Party and the Company, designated in its request;         b. the
Secured Party may make any reasonable compromise or settlement deemed desirable
with respect to any of the Collateral and may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of, any of
the Collateral;         c. the Secured Party shall have all of the rights and
remedies with respect to the Collateral of a secured party under the Uniform
Commercial Code (whether or not said Code is in effect in the jurisdiction where
the rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including, without
limitation, the right, to the maximum extent permitted by law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Secured Party were the sole and absolute owner thereof (and the Company
agrees to take all such action as may be appropriate to give effect to such
right);         d. the Secured Party in its discretion may, in its name or in
the name of the Company or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so; and      
  e. the Secured Party may, upon ten (10) Business Days’ prior written notice to
the Company of the time and place, with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of the Secured Party, or any of its respective agents, sell,
lease, assign or otherwise dispose of all or any of such Collateral, at such
place or places as the Secured Party deems best, and for cash or on credit or
for future delivery (without thereby assuming any credit risk), at public or
private sale, without demand of performance or notice of intention to effect any
such disposition or of time or place thereof (except such notice as is required
above or by applicable statute and cannot be waived) and the Secured Party or
anyone else may be the purchaser, lessee, assignee or recipient of any or all of
the Collateral so disposed of at any public sale (or, to the extent permitted by
law, at any private sale), and thereafter hold the same absolutely, free from
any claim or right of whatsoever kind, including any right or equity of
redemption (statutory or otherwise), of the Company, any such demand, notice or
right and equity being hereby expressly waived and released. In the event of any
sale, assignment, or other disposition of any of the Trademark Collateral, the
goodwill of the Business connected with and symbolized by the Trademark
Collateral subject to such disposition shall be included, and the Company shall
supply to the Secured Party or its designee, for inclusion in such sale,
assignment or other disposition, all Intellectual Property relating to such
Trademark Collateral. The Secured Party may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the same may be so adjourned.

 

 7Security Agreement

 

 

The proceeds of each collection, sale or other disposition under this Section
4.04, including by virtue of the exercise of the license granted to the Secured
Party in Section 4.03(a)(1) hereof, shall be applied in accordance with Section
4.07 hereof.

 

4.05 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 4.04 hereof are insufficient to cover
the costs and expenses of such realization and the payment in full of the
Secured Obligations, the Company shall remain liable for any deficiency.

 

4.06 Removals, etc. Without at least thirty (30) days’ prior written notice to
the Secured Party or unless otherwise required by law, the Company shall not (i)
maintain any of its books or records with respect to the Collateral at any
office or maintain its chief executive office or its principal place of business
at any place, or permit any Inventory or Equipment to be located anywhere other
than at one of the locations identified in Annex 3 hereto or in transit from one
of such locations to another; or (ii) change its corporate name, or the name
under which it does business, from the name shown on the signature page hereto.

 

4.07 Application of Proceeds. Except as otherwise herein expressly provided, the
proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any other cash at the time held by the Secured
Party under this Section 4, shall be applied by the Secured Party:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Secured Party and the fees and expenses of its agents and counsel, and all
expenses, and advances made or incurred by the Secured Party in connection
therewith;

 

Next, to the payment in full of the Secured Obligations in each case equally and
ratably in accordance with the respective amounts thereof then due and owing to
the Secured Party; and

 

Finally, to the payment to the Company, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

 

As used in this Section 4, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Company or any issuer of or obligor on any of the
Collateral.

 

4.08 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Secured Party while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default, the Secured Party is hereby appointed the attorney-in-fact of the
Company for the purpose of carrying out the provisions of this Section 4 and
taking any action and executing any instruments which the Secured Party may deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, so long as the Secured Party shall be entitled
under this Section 4 to make collections in respect of the Collateral, the
Secured Party shall have the right and power to receive, endorse and collect all
checks made payable to the order of the Company representing any dividend,
payment, or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same.

 

 8Security Agreement

 

 

4.09 Perfection. Prior to or concurrently with the execution and delivery of
this Agreement, the Company shall file such financing statements and other
documents in such offices as the Secured Party may request to perfect the
security interests granted by Section 3 of this Agreement; and without limiting
the Company’s obligations with respect to perfection of the security interests,
the Company hereby authorizes the Secured Party to file all such financing
statements and other documents and, at Secured Party’s option, to describe the
Collateral in any such financing statement as “all personal property.”

 

4.10 Termination. When all Secured Obligations shall have been paid in full,
this Agreement shall terminate, and the Secured Party shall forthwith cause to
be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Collateral and
money received in respect thereof, to or on the order of the Company and to be
released and cancelled all licenses and rights referred to in Section 4.03(a)(1)
hereof. The Secured Party shall also execute and deliver to the Company upon
such termination such Uniform Commercial Code termination statements and such
other documentation as shall be reasonably requested by the Company to effect
the termination and release of the liens on the Collateral.

 

4.11 Expenses. The Company agrees to pay to the Secured Party all out-of-pocket
expenses (including reasonable expenses for legal services of every kind) of, or
incident to, the enforcement of any of the provisions of this Section 4, or
performance by the Secured Party of any obligations of the Company in respect of
the Collateral which the Company has failed or refused to perform upon
reasonable notice, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Secured Party in respect thereof, by litigation or otherwise,
including expenses of insurance, and all such expenses shall be Secured
Obligations to the Agent secured under Section 3 hereof.

 

4.12 Further Assurances. The Company agrees that, from time to time upon the
written request of the Secured Party, the Company will execute and deliver such
further documents and do such other acts and things as the Secured Party may
reasonably request in order fully to effect the purposes of this Agreement.

 

Section 5. Miscellaneous.

 

5.01 No Waiver. No failure on the part of the Secured Party or any of its agents
to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Secured Party or any of
its agents of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

 

5.02 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Florida.

 

5.03 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (ii) on the second business day
following the date of mailing by express courier service or on the fifth
business day after deposited in the mail, in each case, fully prepaid, addressed
to such address, or upon actual receipt of such mailing, whichever shall first
occur. The addresses for such communications shall be for (i) the Company at
4401 N.W. 167 Street, Miami, Florida 33055 Telephone: (305) 830-2900 Fax:
1-888-882-7095 and (ii) the Secured Party at 3001 Griffin Road, Dania Beach,
Florida 33312, (Telephone: (888) 482-7671, Fax: (888) 882-7095. Any party hereto
may from time to time change its address or facsimile number for notices under
this Section by written notice to the other parties.

 

 9Security Agreement

 

 

5.04 Waivers, etc. The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by the Company and the Secured
Party. Any such amendment or waiver shall be binding upon the Secured Party and
the Company.

 

5.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Company and the
Secured Party (provided, however, that the Company shall not assign or transfer
its rights hereunder without the prior written consent of the Secured Party).

 

5.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one and the same instrument and any of
the parties hereto may execute this Agreement by signing any such counterpart.
Facsimile and electronically (PDF) delivered signature pages shall have the same
force and effect as original signature pages.

 

5.07 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Party in order to carry out
the intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.

 

5.08 Entire Agreement. This Agreement (together which each Annex hereto) and the
Purchase Agreement and Notes executed in connection herewith contain the entire
agreement and understanding by and between the parties hereto with respect to
the subject matter hereof and their resulting obligations to each other, as
herein described; and they supersede all prior agreements and understandings
between the parties to this Agreement relating to the subject matter hereof. No
change or modification of this Agreement shall be valid or binding unless the
same is in writing and signed by the party intended to be so bound. No waiver of
any provision of this Agreement shall be valid unless the same is in writing and
signed by the party against whom such waiver is sought to be enforced. Moreover,
no valid waiver of any provision of this Agreement, at any time, shall be deemed
to be a waiver of any other provision of this Agreement at such time, or shall
be deemed to be a valid waiver of such provision at any other time.

 

[The remainder of this page intentionally left blank.]

 

 10Security Agreement

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.

 

The “Company”:   The “Secured Party”: VPR Brands, L.P.   Vapor Corp.          
By: /s/ Kevin Frija   By: /s/ Jeff Holman Name: Kevin Frija   Name: Jeffrey
Holman Title: Chief Executive Officer   Title: Chief Executive Officer

 

 11Security Agreement

 

 

SECURITY AGREEMENT

 

ANNEX 1 - EXCLUDED COLLATERAL

 

None

 

Security Agreement

 

 

SECURITY AGREEMENT

 

ANNEX 2 - EXCEPTIONS FOR COPYRIGHTS, PATENTS AND TRADEMARKS

 

None

 

Security Agreement

 

 

SECURITY AGREEMENT

 

ANNEX 3 - LIST OF LOCATIONS

 

3001 Griffin Road, Dania Beach, FL 33312 and 4401 N.W. 167st, Miami, FL 33055

 

Security Agreement

 

 

SECURITY AGREEMENT

 

ANNEX 4 - EXISTING SECURED INDEBTEDNESS

 

None

 

Security Agreement

 

 

SECURITY AGREEMENT

 

ANNEX 5 - EXISTING LIENS

 

Secured Party   Assets Covered       None    

 

Security Agreement

 

 

SECURITY AGREEMENT

 

COMPOSITE EXHIBIT A

 

Forms of Notes

 

Security Agreement

 

 

